Citation Nr: 0920136	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  08-11 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. McKenzie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied entitlement to service 
connection for bilateral hearing loss and granted service 
connection for tinnitus, assigning a 10 percent disability 
rating.  The Veteran submitted a notice of disagreement with 
the denial of service connection for bilateral hearing loss 
in March 2008 and perfected his appeal in April 2008.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
bilateral hearing loss is the result of a disease or injury 
in service, nor did sensorineural hearing loss manifest 
within one year of separation from service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active duty service and sensorineural hearing loss may not be 
presumed to have been incurred in or aggravated therein.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in June 2007 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2008); Quartuccio, at 187.  The June 
2007 notice letter informed the Veteran that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim and to provide any relevant evidence 
in his possession.  See Pelegrini II, at 120-21.  The June 
2007 notice letter also informed the Veteran of how VA 
determines the appropriate disability rating or effective 
date to be assigned when a claim is granted, consistent with 
the holding in Dingess/Hartman v. Nicholson.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and service personnel 
records are in the file.  Private medical records identified 
by the Veteran have been obtained, to the extent possible.  
The Veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was offered a VA medical examination in July 2007 
to obtain an opinion as to whether bilateral hearing loss can 
be directly attributed to service.  The Veteran failed to 
report to this examination; however, the VA examiner still 
provided a medical opinion as to whether the Veteran's 
hearing loss was related to service.  The Board notes that 
the duty to assist is not always a one-way street.  If the 
Veteran wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  There is no 
persuasive and competent evidence that the claimed condition 
may be associated with the Veteran's military service.  This 
is discussed in more detail below.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. The Merits of the Claim

The Veteran alleges his currently diagnosed bilateral hearing 
loss is a result of his time in service.  Specifically, the 
Veteran claims that he was exposed to loud noises while in 
service including rifles, machine guns, grenades, helicopters 
and artillery.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. §3.303(b) (2008).  If 
chronicity is not established, a showing of continuity of 
symptoms after discharge is required to support the claim.  
Id.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. §3.303(d) (2008).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

In the alternative, where a veteran served continuously for 
90 days or more during a period of war, or during peacetime 
service after December 31, 1946, and sensorineural hearing 
loss becomes manifest to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2008).

VA has specifically defined what is meant by a "disability" 
due to impaired hearing for the purposes of service 
connection.  See 38 C.F.R. § 3.385 (2008) ("[I]mpaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.").

Review of the Veteran's claims file indicates that in a 
private audiology examination, the auditory threshold in both 
ears was over 40 decibels at a frequency of 3000 and 4000 
Hertz.  See private treatment record; C.F. Au.D.; May 8, 
2007.  As this finding is consistent with hearing loss for VA 
purposes detailed in 38 C.F.R. § 3.385, the Veteran has 
established that he currently suffers from bilateral hearing 
loss.  Element (1) of Hickson has been satisfied.

Review of the Veteran's service treatment records revealed 
that upon entrance into service, the Veteran's audiological 
findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
0
5
LEFT
0
0
0
0
0

See Standard Form (SF) 88; report of medical examination; 
April 15, 1965.  The Veteran specifically denied experiencing 
hearing loss upon entry into service.  
See SF 89; report of medical history; April 15, 1965.  The 
Veteran did not complain of or receive treatment for 
bilateral hearing loss during his time in service.  Upon 
separation from service in May 1967, the Veteran's 
audiometric findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0
LEFT
0
0
0

0

See SF 88; report of medical examination; May 2, 1967.  The 
Veteran also specifically denied suffering from hearing loss 
upon separation from service.  
See SF 89; report of medical history; May 2, 1967.  The Board 
also notes that the Veteran's military occupational specialty 
was a personnel specialist.  Thus, element (2) of Hickson has 
not been met.

The first competent evidence of the presence of hearing loss 
for VA purposes was noted in the private audiology 
examination in May 2007.  See private treatment record; C.F. 
Au.D.; May 8, 2007.  While the Veteran served continuously 
for 90 days or more during a period of war, there is no 
competent evidence of sensorineural hearing loss to a 
compensable degree within one year of the Veteran's 
discharge.  Therefore, the Veteran's claim for service 
connection on a presumptive basis must fail.  See 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

In support of his claim, the Veteran has submitted a private 
audiology examination which included an interpreted 
audiogram.  As a result of the examination, the Veteran was 
diagnosed with high frequency hearing loss bilaterally.  See 
private treatment record; C.F. Au.D.; May 8, 2007.  The 
examiner stated that he reviewed some of the Veteran's 
service records and noted that the Veteran had not been 
exposed to any significant amount of noise since his 
separation from service.  The examiner concluded that based 
on the Veteran's history of being exposed to noise in service 
without the advantage of hearing protection devices, it was 
"quite likely that this was the beginning of [his] hearing 
loss."  See id.

The Board does not find this nexus statement persuasive.  
While the examiner stated that he reviewed "some" of the 
Veteran's service medical records, he did not specify which 
records he reviewed.  He also did not specifically relate any 
of those medical records to the Veteran's current hearing 
loss.  Furthermore, nothing in the private opinion accounts 
for or overcomes the fact that the Veteran's hearing was 
noted as normal at his separation from service.  

The only remaining evidence in favor of the Veteran is his 
own lay statement that his hearing loss is a result of his 
time in service.  The Veteran alleges he was not exposed to a 
significant amount of noise after service and that all of his 
employment was in an office setting.  See VA Form 21-526; 
Veteran's Application for Compensation and/or Pension; May 
22, 2007.  The Board acknowledges that the Veteran is 
competent to give evidence about what he experienced; for 
example, he is competent to discuss his symptoms of hearing 
loss.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  The Veteran is not competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
the Veteran is not competent to diagnose his current hearing 
loss as resulting from exposure to noise in service.

The Board is free to favor one medical opinion over another, 
provided it offers an adequate basis for doing so.  See Evans 
v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In the present 
case, the Board finds the VA medical opinion to be the most 
persuasive.  The VA audiologist provided an opinion as to the 
cause and etiology of the Veteran's hearing loss and no 
audiology examination was conducted because the Veteran 
failed to report for the examination.  The VA audiologist 
reviewed the private audiology report the Veteran submitted 
and noted that the Veteran has bilateral hearing loss with 
excellent speech discrimination ability in both ears.  See VA 
examination consultation; July 26, 2007.  The VA audiologist 
also reviewed the Veteran's claims file, including the 
service treatment records, and provided a rationale for her 
negative opinion.  The examiner explained that exposure to 
impulse sounds or continuous exposure can cause a temporary 
threshold shift, which disappears in 16 to 48 hours after 
exposure to loud noise.  If the hearing does not recover 
completely from a temporary threshold shift, a permanent 
hearing loss exists.  As the damage is done when exposed to 
noise, a normal audiogram subsequent to the noise exposure 
would verify that the hearing had recovered without permanent 
loss.  See id.  The Veteran did not complain of hearing loss 
at his separation from service.  The normal audiogram at his 
separation from service verifies that the Veteran recovered 
completely from any temporary threshold shift caused by 
exposure to loud noise in service.  The examiner also 
explained that continuous exposure to loud noise can also 
damage the structure of the hair cells resulting in hearing 
loss.  See id.  Again, as the Veteran did not complain of 
hearing loss at his separation from service and the 
audiological findings at his separation from service were 
normal, there is no evidence that the Veteran suffered any 
hearing loss due to continuous exposure to loud noise in 
service.  The VA audiologist concluded it is not likely that 
the Veteran's current hearing loss in either ear is due to 
military noise exposure.  See id.  The Board finds the VA 
opinion to be persuasive and the most probative evidence on 
file with regard to nexus.

As indicated above, the Veteran failed to report for a 
scheduled VA audiology examination.  This examination could 
have provided additional evidence as to specifically whether 
the Veteran's hearing loss is the result of his time in 
service.  See Wood,  supra.  The Veteran did not provide any 
good cause for failure to report for this examination.  
Instead, he stated that he did not feel a VA examination was 
required and he asked the RO to adjudicate his claim based on 
the evidence he had submitted.  See VA Form 21-4138; 
statement in support of claim; May 22, 2007.  The Veteran 
stated his private audiology examination was sufficient to 
decide his claim.  See VA Form 21-4138; statement in support 
of claim; March 4, 2008, 
VA Form 646; statement of accredited representative in 
appealed case; October 28, 2008.  Therefore, the Veteran is 
unable to support his claim with any evidence that could have 
been produced in this examination.

Additionally, the Board notes that the Veteran first 
complained about and was diagnosed with hearing loss in 2007, 
forty years after his separation from service.  A prolonged 
period without medical complaint can be considered, along 
with other factors concerning a Veteran's health and medical 
treatment during and after military service, as evidence of 
whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The Board 
must consider all the evidence including the availability of 
medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection. Id.; cf. Dambach v. Gober, 223 F.3d 
1376, 1380-81 (Fed. Cir. 2000) (holding that the absence of 
medical records during combat conditions does not establish 
absence of disability and thus suggesting that the absence of 
medical evidence may establish the absence of disability in 
other circumstances).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See Jordan v. Principi, 17 Vet. App. 261 
(2003).  The Veteran has not submitted any treatment records 
that document hearing problems until 2007.  The Board may 
consider this prolonged period without complaint and absence 
of chronicity and weigh it against the Veteran's claim that 
his hearing loss is the result of his time in service. 

In summary, although the Veteran has established that he 
currently suffers from bilateral hearing loss, the evidence 
of record does not support a finding that this condition is 
the result of his time in service.  The Veteran's claim fails 
on elements (2) and (3) of Hickson.  Accordingly, the Board 
concludes that the preponderance of the evidence is against 
the claim for service connection, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  There is not an approximate balance of 
evidence.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


